Digitally signed by
                                                                          Reporter of
                                                                          Decisions
                                                                          Reason: I attest to
                        Illinois Official Reports                         the accuracy and
                                                                          integrity of this
                                                                          document
                               Appellate Court                            Date: 2019.01.15
                                                                          17:47:13 -06'00'




                  People v. Bryson, 2018 IL App (4th) 170771



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption            TISHA BRYSON, Defendant-Appellant.



District & No.     Fourth District
                   Docket No. 4-17-0771



Filed              September 11, 2018



Decision Under     Appeal from the Circuit Court of Douglas County, No. 15-CF-115; the
Review             Hon. Richard L. Broch Jr., Judge, presiding.



Judgment           Affirmed.


Counsel on         Brian Pflaum, of Equip for Equality, of Chicago, and Susan O’Neal, of
Appeal             Equip for Equality, Inc., of Springfield, for appellant.

                   Katherine D. Watson, State’s Attorney, of Tuscola (Patrick Delfino,
                   David J. Robinson, and James C. Majors, of State’s Attorneys
                   Appellate Prosecutor’s Office, of counsel), for the People.



Panel              JUSTICE DeARMOND delivered the judgment of the court, with
                   opinion.
                   Justices Knecht and Cavanagh concurred in the judgment and opinion.
                                             OPINION

¶1       In November 2015, defendant, Tisha Bryson, was arrested and charged with attempted
     aggravated kidnapping. In January 2016, in a stipulated bench trial, defendant was found not
     guilty by reason of insanity (NGRI) and remanded to the custody of the Department of Human
     Services (DHS). In May 2017, defendant petitioned the trial court for a conditional release, and
     the court denied the petition.
¶2       On appeal, defendant argues (1) the trial court’s denial of her petition for conditional
     release was against the manifest weight of the evidence and (2) the court erred in applying a
     different and stricter standard in its review of her petition for conditional release. We affirm.

¶3                                        I. BACKGROUND
¶4                                 A. Defendant’s Hospitalization
¶5       In November 2015, defendant confronted a woman with a small child, informed the
     woman “witches” had taken her baby, and inquired whether the woman was a witch. Later that
     day, defendant entered, uninvited, the residence of people she did not know, picked up their
     two-year-old child, and attempted to leave, claiming the child was hers. When later arrested by
     the police, she contended the police car was hers and believed she possessed “angel wings.” As
     a result of the incident, she was charged with attempted aggravated kidnapping (720 ILCS
     5/8-4(a), 10-2(a)(2) (West 2014)).
¶6       By the time she was charged in this case, defendant had been psychiatrically hospitalized
     approximately 30 times in an 11-year period, and she was released from the hospital only three
     days before this incident. Upon her release, she met up with a friend and consumed both
     “ecstasy” and alcohol, choosing not to take the medications, which had only recently stabilized
     her behavior. During a previous hospitalization, defendant set bed sheets on fire in an attempt
     to be removed from the hospital and taken to jail because she believed the hospital employees
     were going to harm her. This resulted in a charge of arson, which was reduced to a charge of
     criminal damage to property, for which she was on probation at the time of this offense.
     Defendant had a history of being noncompliant with medication and admitted regular street
     drug and alcohol abuse when not in a controlled environment. Although she currently
     acknowledges awareness that her usage of both substances exacerbated her psychiatric
     symptoms, it is unclear from the record how long she has possessed such awareness.
     Defendant was diagnosed with bipolar I disorder, current or most recent episode manic with
     psychotic features, the most serious form of bipolar disorder according to the doctors. She also
     has a criminal history, as well as a history of engaging in behavior, which threatened harm to
     herself and others when not stabilized with prescribed medication.
¶7       In January 2016, pursuant to a stipulated bench trial, defendant was found NGRI of
     attempted aggravated kidnapping (720 ILCS 5/8-4(a), 10-2(a)(2) (West 2014)). As a result of
     the NGRI finding, in March 2016, the trial court held a hearing pursuant to section 5-2-4 of the
     Unified Code of Corrections (Unified Code) (730 ILCS 5/5-2-4 (West 2016)) to address
     proceedings after acquittal by reason of insanity. At that time, it was determined defendant was
     “in need of mental health services on an inpatient basis,” and she was ordered into the custody
     of the DHS, which placed her in McFarland Mental Health Center (McFarland).



                                                 -2-
¶8         In May 2017, defendant filed a petition for conditional release pursuant to section 5-2-4(e)
       of the Unified Code (730 ILCS 5/5-2-4(e) (West 2016)). She retained counsel, who filed an
       amended petition on her behalf in June 2017. In September 2017, at the hearing on defendant’s
       petition for conditional release, defendant called three witnesses: Dr. Monica Eberhardt,
       defendant’s treating psychiatrist at McFarland; Dr. Michelle Womontree, her clinical
       psychologist at McFarland; and Dr. Ryan Finkenbine, a forensic psychiatrist from the
       University of Illinois College of Medicine. The State called no witnesses, stipulating to the
       qualifications of each expert witness called by defendant.

¶9                                    B. Dr. Eberhardt’s Testimony
¶ 10       Dr. Eberhardt, as defendant’s treating psychiatrist since May 18, 2017, saw her at
       McFarland five times, twice individually and three times during treatment team meetings.
       These meetings normally lasted between 15 to 30 minutes. She testified defendant was not
       compliant with her psychiatric medication and was actively involved in street drug use during
       the time leading up to the kidnapping incident. Her drugs of choice included alcohol, cocaine,
       methamphetamine, and marijuana. Defendant acknowledged having previously used lysergic
       acid diethylamide and on one occasion found herself wandering around Chicago with no idea
       how she got there or where she was.
¶ 11       Dr. Eberhardt described defendant’s symptoms at the time of the offense as “manic
       symptoms consisting of elated affect, the irritability, paranoid delusions where she believed
       witches stole her baby, who at the time was two months old. She presented with grandiose
       delusions where she believed she owned the town. That later on when police arrived, she stated
       the police car was hers.” She characterized defendant’s symptoms as “very severe.”
¶ 12       According to Dr. Eberhardt, defendant’s manic symptoms had “resolved” since an incident
       in October 2016, when a medication change resulted in a temporary increase in manic and
       psychotic symptoms. Dr. Eberhardt also noted defendant was no longer using street drugs
       because she was in a controlled environment where she had no access. However, she also
       admitted, in the past, when not in a controlled environment, defendant would stop taking her
       psychotropic medications for a number of reasons. Defendant said they “stunted [her]
       creativity” and made her feel “weird” or “depressed.” Dr. Eberhardt also acknowledged, prior
       to her commitment, defendant engaged in almost daily use of alcohol and marijuana.
¶ 13       It was Dr. Eberhardt’s opinion the reason for defendant’s lack of current bipolar disorder
       symptoms was the result of daily therapy, which included the controlled and monitored
       administration of psychotropic medication, as well as individual and group therapy.
¶ 14       It was the doctor’s opinion defendant had insight into her psychiatric illness and
       understood her symptoms would recur if she discontinued prescribed medication. Dr.
       Eberhardt also believed it would take 7 to 10 days for bipolar disorder symptoms to recur if
       defendant stopped taking her medication and within days if she returned to using alcohol or
       illegal drugs. The doctor said she had no reason to believe defendant would stop taking her
       medication. The doctor also believed defendant had gained insight into her substance use and
       “she does not plan to go back to using alcohol and illicit substances.” Dr. Eberhardt explained
       how medications are administered at McFarland and how the controlled nature of
       administration and monitoring would not be present if defendant were not in a controlled
       environment like McFarland.


                                                  -3-
¶ 15       Dr. Eberhardt was also of the opinion defendant understood how her mental illness related
       to her crime, appreciated the seriousness of the offense, and was remorseful. At the time of the
       hearing, defendant was in a minimum security unit where she had been since June 2016. She
       also had “grounds” privileges since June 2017, which allowed her to leave her unit for up to an
       hour after signing out and permitted her to walk the grounds without staff supervision. She had
       access to unfenced areas and had never sought to escape. During her time at McFarland,
       defendant followed most of the rules and had not disobeyed staff or attempted to harm herself
       or anyone else, except for an incident in October 2016, when she required forced, emergency
       medication after threatening to kill someone. It was Dr. Eberhardt’s professional opinion this
       incident occurred because of a manic episode brought on by a medication change due to the
       addition of an antidepressant. After the removal of the antidepressant from defendant’s
       medication regimen, her condition resolved. Dr. Eberhardt acknowledged there had been
       several instances where defendant’s attendance at therapy sessions was sporadic, she had
       engaged in inappropriate behavior with a male patient, and she had to leave some group
       sessions due to her inappropriate comments.
¶ 16       According to an HCR-20 violence risk assessment tool administered in August 2017, Dr.
       Eberhardt indicated defendant was assessed as a “low risk” for violence. It was her
       professional opinion defendant was not an imminent risk to hurt herself or others. “At this
       time, is [sic] [defendant’s] symptoms are resolved and she’s not using any alcohol or illicit
       substances. She’s compliant with treatment.” It was also Dr. Eberhardt’s opinion defendant did
       not meet the criteria for inpatient hospitalization; however, Dr. Eberhardt was not
       recommending defendant’s conditional release. She also indicated there were not opportunities
       for defendant to exhibit behavior outside a controlled environment since McFarland did not
       have an “off grounds without staff” privilege.
¶ 17       When asked why she had not sought defendant’s release at this point, Dr. Eberhardt said
       she and the rest of the treatment team wanted to see how defendant did with the recently
       awarded grounds privileges first. They wanted to evaluate her performance with the increased
       privileges for “at least six months before [they] considered conditional release.” They were
       also interested in evaluating her behavior for at least six months from the last incident with a
       peer, which had occurred in July. Although she was of the opinion defendant was not at risk to
       inflict serious harm upon herself or others “at this time,” Dr. Eberhardt acknowledged how her
       violation of what might appear to be “small rules” at McFarland could mean defendant would
       not follow “big rules” outside.
¶ 18       The extended length of defendant’s hospitalization has, in the opinion of Dr. Eberhardt,
       contributed to her stability because it has given her the ability to gain insight into her mental
       illness and substance-abuse issues. She noted how, if conditionally released, any violation of
       any conditions attached to her release would result in her immediate return to McFarland.
¶ 19       When questioned further by the trial court, Dr. Eberhardt said neither she nor the treatment
       team were recommending defendant for conditional release because they were of the opinion
       defendant needed more time in treatment. The doctor acknowledged that some of defendant’s
       behaviors were concerning and further acknowledged, upon questioning by the court,
       defendant may be motivated to seek release from McFarland, in part, due to the pending
       juvenile case involving her child and the influence her continued hospitalization may have on
       the Department of Children and Family Services (DCFS).


                                                   -4-
¶ 20                                  C. Dr. Womontree’s Testimony
¶ 21        Dr. Womontree served as defendant’s treating clinical psychologist since September 2016.
       During that time, she saw defendant for approximately 1½ hours per week in a group session,
       as well as another hour per week individually. She described defendant’s bipolar disorder
       symptoms at the time of the offense as “primarily manic at that time, and had delusions,
       hallucinations, poor judgment,” and disturbed sleeping. Defendant was not compliant with her
       psychiatric medication and was using illegal drugs.
¶ 22        Dr. Womontree said defendant’s clinical condition changed “remarkably” since her
       hospitalization. In her opinion, defendant was “really taking her treatment seriously for the
       first time.” She believed defendant was committed to her treatment and was attempting to learn
       behaviors that would contribute to her continued stability. Dr. Womontree agreed defendant
       had been free of bipolar disorder symptoms since the brief psychotic episode in October 2016
       caused by a temporary medication change.
¶ 23        At the time of the hearing, defendant was receiving individual and group therapy,
       psychotropic medication in the form of lithium and Depakote, psychoeducational group
       therapy, and participating in a variety of psychosocial activities. Dr. Womontree related an
       incident where defendant had been hit by another patient and did not retaliate as positive
       evidence of her advances in individual therapy. Instead of reacting to the unprovoked attack,
       defendant was able to discuss it in therapy. After initially participating in Alcoholics
       Anonymous (AA), defendant was leading a group as well as attending.
¶ 24        It was Dr. Womontree’s opinion defendant “understands that she has a severe mental
       illness that requires daily attention in order to maintain recovery.” She said defendant also
       knew she had to take her medication without fail, realizing she would rapidly begin
       manifesting symptoms if she did not. It was the doctor’s opinion defendant’s symptoms would
       reappear within days to a couple of weeks of stopping her medication.
¶ 25        Dr. Womontree said the primary reason why defendant had exhibited no symptoms of
       substance abuse was due to her presence in a controlled environment. She also believed
       defendant was “gradually” becoming more educated about the effects of substance abuse on
       her mental illness. The doctor was also of the opinion defendant understood the seriousness of
       her criminal offense and the harm it caused and she felt remorseful about it.
¶ 26        Dr. Womontree agreed defendant had been in the minimal security unit since June 2016
       and had “grounds privileges,” which allowed her free access to McFarland grounds, including
       unsecured areas from which she could walk away or escape from if she chose. Dr. Womontree
       also agreed with Dr. Eberhardt that defendant never attempted escape, attempted or caused
       physical harm to anyone, or required physical restraint while at McFarland. Dr. Womontree
       described defendant as being “exceptionally active” in her treatment, taking advantage of
       everything McFarland had to offer. She said defendant had been exposed to cognitive
       behavioral therapy as well as “rationally motivated therapy” designed to address real-life,
       problem-solving issues, and defendant has expressed her desire to continue individual therapy
       after leaving the hospital.
¶ 27        Dr. Womontree was also familiar with the HCR-20 violence risk assessment tool and
       defendant’s assessment as a “very low risk” for future violence. Put in context, Dr. Womontree
       noted how normally, the nature of the historical factors alone is enough to place someone in the
       “moderate risk” range, so the fact that defendant was considered a low risk was “unusual and
       outstanding.”

                                                  -5-
¶ 28       As a result, it was Dr. Womontree’s professional opinion defendant was “not reasonably
       expected to harm herself or another,” and defendant could “benefit from continued treatment
       but as an [outpatient].” Dr. Womontree’s opinion was based on defendant’s active efforts
       toward treatment, “the actual stability” the doctors witnessed during her hospitalization, her
       “response to treatment, and her responsible approach to improving her life.”
¶ 29       Dr. Womontree admitted on cross-examination, however, defendant’s risk of
       dangerousness would increase if she was not compliant with her medication, which would not
       be administered and monitored for her outside of a controlled environment. She also agreed
       defendant had not been given the opportunity to test her learned skills off McFarland’s
       grounds.

¶ 30                                 D. Dr. Finkenbine’s Testimony
¶ 31        Dr. Finkenbine, a professor and chair of the Department of Psychiatry at the University of
       Illinois College of Medicine, testified as a forensic psychiatry expert on behalf of defendant.
       His task was to perform a three-hour, conditional-release assessment of defendant, which he
       did in August 2017. Many of his findings were consistent with those expressed by the two
       previous witnesses and need not be repeated here.
¶ 32        When Dr. Finkenbine examined defendant in August, he found her “almost normal” and
       exhibiting none of the various symptoms of bipolar disorder seen previously. He was aware of
       her brief period of psychotic behavior in October 2016 due to the addition of an antidepressant
       known to cause manic symptoms in some patients, but otherwise, he did not find her to be
       exhibiting any of the other behaviors described by the other experts. He ascribed this change to
       proper medication, therapy, and counseling and believed, as did Dr. Womontree, defendant
       had a greater appreciation for her mental illness and the need for continued medication.
¶ 33        Dr. Finkenbine noted defendant’s long history of noncompliance with medication;
       however, he believed her extended hospitalization, along with the education provided by her
       psychiatrist and counselor, have allowed defendant to better understand the need to maintain
       her medication as prescribed. He described three reasons given by defendant for discontinuing
       her medication in the past: (1) her pregnancy; (2) when she would experience side effects
       necessitating a medication change; and (3) poor decision-making when she did not want to
       continue taking her medication, which he described in his report as, “[s]he did not think she
       needed medications and liked some of her symptoms of mania (e.g., feeling ‘up’, more creative
       and energetic).” On cross-examination, he admitted mentioning in his report how, although
       defendant’s insight had improved, it was still limited. He acknowledged the large number of
       hospitalizations for defendant was unusual. His report noted how her history of alcohol and
       drug use “increase[d] the risk for dangerous behavior with relapse.” In addition, Dr.
       Finkenbine admitted despite being fully compliant with her medication, defendant remained
       unable to follow all of the internal rules at McFarland during her time there, including an
       incident fairly recently with a male patient. He also noted defendant has not had the
       opportunity to demonstrate her ability to remain compliant when not in a controlled
       environment and that her presence in such a controlled environment factors into her increased
       compliance.
¶ 34        He said defendant had been free from symptoms of substance abuse for two years by the
       time of his interview. Dr. Finkenbine was of the opinion this was due, in part, to forced
       abstinence, but also due to defendant’s recognition of her substance-abuse issues, the various

                                                  -6-
       treatment programs, and counseling she had received at McFarland, including taking an active
       role in leading some of the AA meetings. He found defendant to be intelligent and able to
       recognize the links between her use of illegal drugs and unfortunate events in her life, as well
       as understanding some of the things that triggered her substance abuse. Dr. Finkenbine
       testified defendant’s attitude and understanding of the need to stay off illegal drugs was “high.”
       He also found she had a “reasonable appreciation” of the harm her crime had caused and
       understood how both her mental illness and substance abuse contributed to her crime. At the
       time of his evaluation, defendant was on the lowest security level at McFarland, had made no
       attempt to escape, and had neither caused nor attempted any physical harm to herself or anyone
       else. Dr. Finkenbine reiterated defendant’s low violence risk assessment scoring.
¶ 35       It was also Dr. Finkenbine’s opinion defendant did not meet the criteria for involuntary
       admission. He found her risk to harm herself or others was “greater than that associated with
       persons in the general population but about the same as those associated with [NGRI]
       acquittees who are released with conditions.” When asked whether she continued to need
       mental health treatment on an inpatient basis, Dr. Finkenbine was of the opinion defendant no
       longer needed to be hospitalized but that she would continue to benefit from treatment on an
       outpatient basis. His report, however, acknowledged the benefits of continued inpatient care in
       that she was “more likely to adhere to the treatment recommendations, take medications,
       attend group [therapy] and activities, and abstain from alcohol and intoxicating substances.”
       He noted how an inpatient setting helped restrict her from experiencing active symptoms of
       mental illness and thereby reduced the risk of harm to herself and others. However, he believed
       there were certain conditions that could be placed on her release to assure satisfactory progress
       in treatment, as well as the safety of herself and others, and that her continued inpatient care
       was not the “least restrictive” setting to manage her clinical needs. He listed a series of
       suggestions relating to medication monitoring, psychiatric treatment and counseling, and
       methods of therapy. He also suggested the records of the various providers be available to each
       other as well as to the court. Dr. Finkenbine emphasized the need for both abstinence from
       street drugs and random drug screens and suggested defendant be released to a group home (as
       opposed to living on her own when first released), avoid contacting certain people, and have no
       access to firearms. Lastly, he said defendant needed to pursue financial support and any
       assistance available to her through Social Security or employment.
¶ 36       Dr. Finkenbine acknowledged his awareness of the treatment team’s current position of not
       recommending conditional release. In spite of the testimony of Dr. Eberhardt indicating both
       she and the team believed defendant needed more time, Dr. Finkenbine contended it was due to
       some unspecified policy of McFarland requiring an independent assessment before making a
       recommendation, not a matter of their therapeutic or psychiatric opinions. He did
       acknowledge, upon further questioning by the State, he was surprised to learn one of the team
       members had earlier testified defendant needed more time to practice her learned skills and
       develop further insight.
¶ 37       The trial court denied the petition for conditional release, stating it had not been shown by
       clear and convincing evidence defendant was not in danger of seriously injuring herself or
       others if conditionally released. The court based its decision on a number of factors:
       (1) defendant’s substantial history of noncompliance with medication and substance abuse,
       (2) the seriousness of her behavior when not compliant with medication and abusing
       substances, (3) the fact that professional opinions regarding her behavior and performance


                                                   -7-
       were based upon her current condition while in a totally controlled environment, and (4) the
       presence of rule violations within McFarland even while working toward conditional release.
       The court also considered the fact defendant’s treatment team believed she would continue to
       benefit from further inpatient treatment and that she did not appear to have a feasible plan for
       community reintegration. The trial court concluded defendant failed to meet her burden. This
       appeal followed.

¶ 38                                        II. ANALYSIS
¶ 39      Defendant contends the trial court’s ruling was against the manifest weight of the evidence
       because all the experts agreed she was an appropriate candidate for conditional release. To
       answer this question, we must engage in an analysis of the conditional release standard and the
       weight of expert testimony.

¶ 40                                  A. Conditional Release Standard
¶ 41        Prior to 2000, section 5-2-4(g) of the Unified Code placed the burden of proof on the State
       to prove the defendant should not be conditionally released if the facility director recommends
       conditional release. 730 ILCS 5/5-2-4(g) (West 1998). However, after 2000, the burden shifted
       to the defendant regardless of who petitioned the court for the defendant’s conditional release.
       730 ILCS 5/5-2-4(g) (West 2004). In People v. Jurisec, 199 Ill. 2d 108, 766 N.E.2d 648
       (2002), our supreme court described the operation of section 5-2-4 before the amendment that
       shifted the burden. The court explained how an insanity acquittee may be committed to the
       custody of the DHS “only if it is shown, by clear and convincing evidence, that the acquittee is
       subject to involuntary admission or in need of mental health services on an inpatient basis.”
       (Internal quotation marks omitted.) Jurisec, 199 Ill. 2d at 116. Once committed, however, the
       acquittee “may be detained only as long as he [or she] continues to be subject to involuntary
       admission or in need of [inpatient] mental health services.” (Internal quotation marks omitted.)
       Jurisec, 199 Ill. 2d at 116. The defendant’s burden is to show by clear and convincing evidence
       that, due to his or her mental illness (regardless of whether it was enough to require involuntary
       admission), defendant is not reasonably expected to inflict serious harm upon defendant’s self
       or another and would not benefit from further inpatient care or be in need of such inpatient
       care. Under a plain reading of the statute, if defendant proves either element, namely defendant
       is (1) not reasonably expected to inflict serious physical harm upon defendant’s self or another
       or (2) defendant would not benefit from inpatient care or is not in need of inpatient care, by
       clear and convincing evidence, the judge must grant the petition for conditional release. See
       730 ILCS 5/5-2-4(a-1)(B) (West 2016). This would only make sense because, under section
       5-2-4 of the Unified Code, the fact that a mentally ill person has committed a serious criminal
       offense is, alone, considered a sufficient reason to conclude that person is a danger to oneself
       or others, thereby justifying involuntary admission. See Jones v. United States, 463 U.S. 354,
       366 (1983) (a finding of NGRI is a sufficient foundation for commitment of an insanity
       acquittee for the purposes of treatment and the protection of society). The Supreme Court went
       on to find that, having been found NGRI, a criminal defendant may continue to be confined in
       a mental institution “until such time as he [or she] has regained his [or her] sanity or is no
       longer a danger to himself [or herself] or society.” Jones, 463 U.S. at 370. As a matter of due
       process, “it was unconstitutional for a State to continue to confine a harmless, mentally ill
       person.” Foucha v. Louisiana, 504 U.S. 71, 77 (1992). “Once a defendant is involuntarily

                                                   -8-
admitted, he [or she] may be held only as long as he [or she] is both mentally ill and
dangerous.” People v. Hager, 253 Ill. App. 3d 37, 41, 625 N.E.2d 232, 236 (1993). “Different
considerations underlie commitment of an insanity acquittee. As he was not convicted, he may
not be punished. His confinement rests on his continuing illness and dangerousness.” Jones,
463 U.S. at 369. Our supreme court, in Jurisec, 199 Ill. 2d at 129, held “[t]he primary objective
of section 5-2-4 is to insure that insanity acquittees are not indeterminately institutionalized
[citation], and that the intrusion on liberty interests is kept at a minimum.” (Internal quotation
marks omitted.) It is for this reason conditional discharge was provided as a means to allow for
reintegration of NGRI defendants into society. Representative Katz noted in the legislative
debates prior to 1980, section 5-2-4 allowed for NGRIs to be released without court
supervision if they were not in need of mental health treatment currently. 81st Ill. Gen. Assem.,
House Proceedings, May 17, 1979, at 102 (statements of Representative Katz). However, after
the legislation’s change in 1980, conditional release was made available as an option to the
courts. Representative Katz saw this as a way to monitor the person as the facility director
(known as the superintendent at the time) of the mental health center follows the individual,
and he or she is required to report under the conditions imposed by what was at the time the
Illinois Department of Mental Health and Developmental Disabilities (Department of Mental
Health), and now is the Department of Human Services. The legislature stated this as a
favorable option because “[t]hey are able to determine that the same kind of symptoms are
reocurring [sic] that characterize the original time that the first [a]ct was committed and they
then can reinstitutionalize the individual until the individual is able to work out the problem
and is safe to be released.” 81st Ill. Gen. Assem., House Proceedings, May 17, 1979, at 102
(statements of Representative Katz). In Representative Katz’s discussion about conditional
release, he added as follows:
         “I would point out to you that in the State of Illinois, in the cases involving people
         found not guilty by reason of insanity that in half of those cases murder has been what
         has been committed. For that reason everyone one [sic] of these case[s] in which we are
         able to prevent such an individual from going out and committing another crime, will
         be indeed, a great contribution to the people of Illinois.” 81st Ill. Gen. Assem., House
         Proceedings, May 17, 1979, at 102 (statements of Representative Katz).
Under section 5-2-4(g) when considering conditional discharge, regardless of who may be
petitioning, the court is permitted to consider the following factors:
              “(1) whether the defendant appreciates the harm caused by the defendant to others
         and the community by his or her prior conduct that resulted in the finding of not guilty
         by reason of insanity;
              (2) Whether the person appreciates the criminality of conduct similar to the conduct
         for which he or she was originally charged in this matter;
              (3) the current state of the defendant’s illness;
              (4) what, if any, medications the defendant is taking to control his or her mental
         illness;
              (5) what, if any, adverse physical side effects the medication has on the defendant;
              (6) the length of time it would take for the defendant’s mental health to deteriorate
         if the defendant stopped taking prescribed medication;
              (7) the defendant’s history or potential for alcohol and drug abuse;


                                             -9-
                     (8) the defendant’s past criminal history;
                     (9) any specialized physical or medical needs of the defendant;
                     (10) any family participation or involvement expected upon release and what is the
                 willingness and ability of the family to participate or be involved;
                     (11) the defendant’s potential to be a danger to himself, herself, or others; and
                     (12) any other factor or factors the Court deems appropriate.” 730 ILCS 5/5-2-4(g)
                 (West 2016).
¶ 42        It is reasonable to conclude conditional release was understood to come with some level of
       risk but that the facility and the court were in the best position to tailor conditions sufficient to
       minimize the risk to a level considered manageable and cognizant of society’s inherent
       concerns about the release of persons who have committed criminal acts, been found insane,
       and were now being considered for some form of release. The legislature realized there is a
       careful balance to be struck between the interests of safety to the public, treatment for the
       mentally ill individual, and the individual’s liberty interest.
¶ 43        In reviewing a petition for conditional release subsequent to hospitalization under section
       5-2-4 of the Unified Code (730 ILCS 5/5-2-4 (West 2016)), the findings of the court must be
       “established by clear and convincing evidence.” 730 ILCS 5/5-2-4(g) (West 2016). Both the
       burdens of proof and proceeding remain with the defendant or anyone filing on his or her
       behalf. 730 ILCS 5/5-2-4(g) (West 2016). The court must determine whether defendant is
       “ ‘[i]n need of mental health services on an inpatient basis.’ ” 730 ILCS 5/5-2-4(a-1)(B) (West
       2016). “ ‘In need of mental health services on an inpatient basis’ means: a defendant who has
       been found not guilty by reason of insanity but who due to mental illness is reasonably
       expected to inflict serious physical harm upon himself [or herself] or another and who would
       benefit from inpatient care or is in need of inpatient care.” 730 ILCS 5/5-2-4(a-1)(B) (West
       2016).

¶ 44                                  B. Weight of Expert Testimony
¶ 45       Defendant relies on three cases to support her argument: People v. Robin, 312 Ill. App. 3d
710, 728 N.E.2d 736 (2000), People v. Blumenshine, 72 Ill. App. 3d 949, 391 N.E.2d 232
       (1979), and People v. Smith, 126 Ill. App. 3d 5, 466 N.E.2d 1226 (1984). Defendant’s cited
       cases either predate the current iteration of the statute or involve substantially different facts
       and legal standards. One thing they share in common is reference to a statement regarding how
       “the finding [requiring an NGRI defendant to remain in involuntary inpatient treatment] must
       be based upon an explicit medical opinion regarding the [defendant’s] future conduct and can
       not be based upon a mere finding of mental illness.” (Internal quotation marks omitted.) Smith,
126 Ill. App. 3d at 9; see also Robin, 312 Ill. App. 3d at 716. This statement lies at the heart of
       defendant’s contention that it is manifest error to decline conditional release if the “experts” all
       testify in favor of release and, even when they do not, so long as their reasons, individually,
       would not constitute the basis for denial. In Robin, the court cited People v. Czyz, 92 Ill. App.
3d 21, 26, 416 N.E.2d 1, 4 (1980), as support for defendant’s position; however Czyz is
       inapposite. Robin, 312 Ill. App. 3d at 718. In Czyz, the appellate court reviewed a direct appeal
       from an NGRI finding the defendant was in need of mental treatment under the old statute and
       issued an order placing him in the custody of the Department of Mental Health for outpatient
       treatment. Czyz, 92 Ill. App. 3d at 22. The issue on appeal was whether the State had


                                                    - 10 -
       established by clear and convincing evidence the defendant was in need of mental treatment.
       Czyz, 92 Ill. App. 3d at 22. In that case, one doctor said the defendant was not in need of mental
       treatment in a hospital setting, one said he was not in need of mental treatment and was not a
       danger to himself or others, and one said he did not have a mental illness. Czyz, 92 Ill. App. 3d
       at 23-24. At the time, the statute defined “in need of mental treatment” as anyone with a mental
       disorder, not including people who were “mentally retarded” as defined by the Mental Health
       Code of 1967. Ill. Rev. Stat. 1977, ch. 91½, § 1-11. If that person, as a result of his or her
       mental disorder, is “reasonably expected at the time the determination is being made or within
       a reasonable time thereafter to intentionally or unintentionally physically injure himself [or
       herself] or other persons, or is unable to care for himself [or herself] so as to guard himself [or
       herself] from physical injury or to provide for his [or her] own physical needs.” Ill. Rev. Stat.
       1977, ch. 91½, § 1-11. This definition is much closer to the language necessary for involuntary
       commitment (405 ILCS 5/1-119 (West 2016)) than the current language of section 5-2-4 of the
       Unified Code (730 ILCS 5/5-2-4 (West 2016)). Without a psychiatric diagnosis that the
       defendant was suffering from a mental disorder at the time of the hearing, the appellate court
       reversed, finding the trial court was in error for concluding he was “in need of mental
       treatment” as that phrase was defined at the time. Czyz, 92 Ill. App. 3d at 27.
¶ 46       In addition, the reference to how the finding must be based on an “explicit medical opinion
       regarding the [defendant’s] future conduct and can not be based upon a mere finding of mental
       illness” (internal quotation marks omitted) (Czyz, 92 Ill. App. 3d at 25) comes from People v.
       Sansone, 18 Ill. App. 3d 315, 323, 309 N.E.2d 733, 739 (1974), which was not even an NGRI
       case—it was a civil commitment under the then-Mental Health Code of 1967 (Ill. Rev. Stat.
       1971, ch. 91½, ¶ 1-1 et seq.) and not a commitment hearing under the Unified Code. In
       Sansone, the court noted, without evidence of prior harmful conduct, forced hospitalization
       was not the equivalent of preventive detention based on a patient’s status as mentally ill.
       Sansone, 18 Ill. App. 3d at 323. As such, the burden was different than in an NGRI case. The
       court in Sansone said, “[a]gain, we reiterate that a finding must be based upon an explicit
       medical opinion regarding the patient’s future conduct and cannot be based upon a mere
       finding of mental illness.” Sansone, 18 Ill. App. 3d at 323. The court distinguished criminal
       detention from detention under the Mental Health Code of 1967 and noted how an involuntary
       commitment required a medical opinion regarding the patient’s future conduct. Sansone, 18 Ill.
       App. 3d at 323-24. The court in Sansone was making it clear the burden of proof in an
       involuntary commitment was not the criminal standard of proof beyond a reasonable doubt nor
       was it the civil standard of preponderance of the evidence. Sansone, 18 Ill. App. 3d at 325-26.
       They concluded, “[t]he facts upon which a medical opinion is based must be established by
       clear and convincing evidence, and the medical testimony upon which the decision to commit
       is based must be clear and convincing.” Sansone, 18 Ill. App. 3d at 326.
¶ 47       This is relevant because the matter before us is a commitment pursuant to a finding of
       NGRI in a criminal proceeding, addressed under the Unified Code, a completely different
       proceeding than a petition for involuntary admission under the Mental Health and
       Developmental Disabilities Code (Mental Health Code) (405 ILCS 5/1-100 et seq. (West
       2016)). Further, it is not the initial commitment but a petition for conditional release
       subsequent to a finding there was a need for commitment, an entirely different proceeding
       altogether. Section 5-2-4(k) of the Unified Code provides, “[i]n the event of a conflict between
       this Section and the Mental Health and Developmental Disabilities Code *** the provisions of


                                                   - 11 -
       this Section shall govern.” 730 ILCS 5/5-2-4(k) (West 2016). In a civil involuntary
       commitment, section 1-119 of the Mental Health Code outlines the circumstances that may
       subject a person to involuntary admission, which include elements not found in section 5-2-4
       of the Unified Code. Under sections 1-119 and 3-807 of the Mental Health Code, a person may
       be subject to involuntary admission if they are shown by expert testimony (1) to suffer from a
       mental illness and (2) because of that illness, the person must be treated on an inpatient
       basis because the individual is (a) otherwise reasonably expected to engage in conduct placing
       the individual or others in physical harm or the reasonable expectation of harm or (b) unable to
       provide for his or her basic needs so as to guard against serious harm without assistance. 405
       ILCS 5/1-119(1), 1-119(2), 3-807 (West 2016). A person may also be subject to involuntary
       admission if the person (1) suffers from a mental illness, (2) refuses to adhere adequately to
       prescribed treatment, (3) is unable to understand the need for treatment, and (4) unless treated
       on an inpatient basis is reasonably expected to suffer mental or emotional deterioration to the
       point where the individual would qualify for admission under either of the reasons set forth in
       section 119(1) and (2) of the Mental Health Code. 405 ILCS 5/1-119(3) (West 2016). More
       importantly, section 3-807 of the Mental Health Code specifically states,
               “[n]o respondent [in an involuntary commitment proceeding] may be found subject to
               involuntary admission on an inpatient or outpatient basis unless at least one
               psychiatrist, clinical social worker, clinical psychologist, or qualified examiner who
               has examined the respondent testifies in person at the hearing. The respondent may
               waive the requirement of the testimony subject to the approval of the court.” 405 ILCS
               5/3-807 (West 2016).
       In contrast, “ ‘[i]n need of mental health services on an inpatient basis’ ” under section
       5-2-4(a-1)(B) of the Unified Code means (1) a defendant who has been found not guilty by
       reason of insanity but due to a mental illness (2) is reasonably expected to inflict serious
       physical harm upon himself or herself or another and (3) would either (a) benefit from
       inpatient care or (b) is in need of inpatient care. 730 ILCS 5/5-2-4(a-1)(B) (West 2016).
¶ 48       The Czyz court’s use of the quote from Sansone is out of context and not particularly
       applicable to a petition for conditional release in a case under section 5-2-4 of the Unified
       Code. It gets repeated, however, in later cases relating to NGRI without any distinction. As
       mentioned above, it appears again in Robin, 312 Ill. App. 3d at 716, attributed to People v.
       Grant, 295 Ill. App. 3d 750, 758, 692 N.E.2d 1295, 1300 (1998), an NGRI case prior to an
       amendment shifting the burden from the State to the defendant, where the trial court denied the
       recommendation of the director of the Department of Mental Health to conditionally release
       the defendant. At that time, the burden of proof was on the State when reviewing the
       determination of the facility director that the defendant was subject to transfer to a nonsecure
       setting, discharge, or conditional release. 730 ILCS 5/5-2-4(g) (West 1996). If the defendant
       was petitioning, the burdens of proceeding and proof were on the defendant. 730 ILCS
       5/5-2-4(g) (West 1996). In Grant, the facility director sent two letters to the court
       recommending conditional release, the second coming almost two months after the court took
       no action on the first. Grant, 295 Ill. App. 3d at 756. A hearing was not scheduled until almost
       10 months later, and in the interim, the defendant also filed a petition for conditional release.
       Grant, 295 Ill. App. 3d at 756. As a result, the State contended on appeal it was confused as to
       whose burden it was at the hearing since the defendant had petitioned after the facility
       director’s recommendation was sent. Grant, 295 Ill. App. 3d at 757. The appellate court found


                                                  - 12 -
       a number of problems with the hearing ultimately conducted, including the fact there should
       have actually been two separate hearings. Grant, 295 Ill. App. 3d at 757. The trial court was
       found to have initially placed the burden on the State to prove by clear and convincing
       evidence defendant should not be discharged, and therefore they were found to be proceeding
       on the director’s request. Grant, 295 Ill. App. 3d at 757. To compound the problem, the
       appellate court in Grant also found the trial court, which was initially correct in its assessment
       of the applicable standard of clear and convincing evidence, ultimately decided the case based
       on a preponderance of the evidence standard. Grant, 295 Ill. App. 3d at 760-61. At the time,
       the State was obligated to prove by clear and convincing evidence the defendant (1) was
       subject to involuntary admission or (2) in need of mental health services on an inpatient basis.
       The previously mentioned Sansone quote originating from Czyz is found in Grant in relation to
       a request by the facility director to conditionally release an NGRI defendant. Grant, 295 Ill.
       App. 3d at 758. It is cited, however, within the context of what the State must prove to show a
       defendant is in need of involuntary admission, a term no longer found in section 5-2-4 of the
       Unified Code, but in the Mental Health Code. Confusing the issue further, this same quote in
       Grant is attributed to Smith, 126 Ill. App. 3d at 9, another case upon which defendant relies. In
       Smith, an NGRI defendant was ordered to undergo inpatient care and treatment at the Manteno
       Mental Health Center (Manteno), but the trial court failed to provide him a Theim date (People
       v. Theim, 52 Ill. App. 3d 160, 367 N.E.2d 367 (1977)) or maximum period of commitment to
       the Department of Mental Health as required by section 5-2-4(b) of the Unified Code. Smith,
126 Ill. App. 3d at 6. In that case, the appeal was from the initial order of commitment. Smith,
126 Ill. App. 3d at 6. A consulting psychiatrist who had examined the defendant four times and
       observed his interaction with other patients on a number of occasions gave his opinion that the
       defendant should be treated on an outpatient basis and that the defendant needed drug abuse
       counseling, which was not available at Manteno, and he believed the defendant “ ‘[did] not
       need and would not benefit from further hospital treatment’ ” and was “ ‘not currently
       suffering from mental illness.’ ” Smith, 126 Ill. App. 3d at 7. Another psychiatrist who
       interviewed the defendant on several occasions found the defendant did not meet the statutory
       requirements for involuntary commitment. Smith, 126 Ill. App. 3d at 7. He agreed the
       defendant should not be hospitalized and needed outpatient drug treatment instead. Smith, 126
Ill. App. 3d at 7. When questioned by the court, the doctor said the defendant did not meet the
       statutory requirements for involuntary admission and was not a danger to himself or others.
       Smith, 126 Ill. App. 3d at 7. A social worker testified she believed the defendant was a proper
       candidate for outpatient treatment since the time of his arrival. Smith, 126 Ill. App. 3d at 8. A
       psychologist at Manteno, who had interviewed the defendant and led his treatment team,
       concurred with the recommendations of the psychiatrist. Smith, 126 Ill. App. 3d at 8. The
       defendant’s mother said he could live with her if released. Smith, 126 Ill. App. 3d at 8. There
       was no other testimony, and the most serious transgression by the defendant while hospitalized
       of which the witnesses were aware was gambling. Smith, 126 Ill. App. 3d at 8.
¶ 49        With no other evidence, the trial court ordered the defendant remanded to the custody of
       the Department of Mental Health, finding he was not subject to involuntary commitment but
       was in need of mental health services on an inpatient basis. Smith, 126 Ill. App. 3d at 8. Then,
       the pertinent statute defined “ ‘[i]n need of mental health services on an inpatient basis’ ” as “a
       defendant who has been found not guilty by reason of insanity who is not subject to
       involuntary admission but who is reasonably expected to inflict serious physical harm upon


                                                   - 13 -
       himself [or herself] or another and who would benefit from inpatient care or is in need of
       inpatient care.” Ill. Rev. Stat. 1983, ch. 38, ¶ 1005-2-4(a)(1)(B). The burdens of proceeding
       and proof were on the State. Ill. Rev. Stat. 1983, ch. 38, ¶ 1005-2-4(g).
¶ 50        When discussing the State’s burden of proof, the appellate court said, “ ‘the finding must
       be based upon an explicit medical opinion regarding the [defendant’s] future conduct, and can
       not be based upon a mere finding of mental illness.’ ” (Internal quotation marks omitted.)
       Smith, 126 Ill. App. 3d at 9 (quoting Czyz, 92 Ill. App. 3d at 25). They then outlined a series of
       circumstances that would not be sufficient to sustain a finding requiring involuntary
       commitment. Smith, 126 Ill. App. 3d at 9-10. These circumstances have served as a road map
       for defendant in our case, morphing into bases she contends are insufficient to sustain a finding
       denying conditional release for an NGRI defendant. In fact, the statement in defendant’s
       opening brief that “speculation that a defendant might resume the use of alcohol or drugs in the
       community is an insufficient basis to deny conditional release” is supported by reference to
       Smith but not as a quote. The reason is simple: defendant has taken the language from Smith
       and replaced the words “not sufficient to sustain a finding requiring involuntary commitment”
       (Smith, 126 Ill. App. 3d at 9) with “an insufficient basis to deny conditional release.” This is
       not merely inaccurate—it is disingenuous. Clearly the two are not synonymous and would not
       be since involuntary commitment is addressed differently in the Mental Health Code.
¶ 51        Under the circumstances that existed at the time of Grant, the need for “an explicit medical
       opinion regarding the defendant’s future conduct” is understandable. Grant, 295 Ill. App. 3d at
       758. At that time, the director of the mental health facility where the defendant was housed
       determined whether the defendant was no longer in need of inpatient services and should either
       be transferred to a nonsecure setting, conditionally released, or discharged. 730 ILCS
       5/5-2-4(g) (West 1996). Merely finding the defendant to be suffering from a mental illness
       would not meet a burden to show he is “ ‘[s]ubject to involuntary admission,’ ” i.e., “mentally
       ill and who because of his [or her] mental illness is either reasonably expected to inflict serious
       physical harm upon himself [or herself] or another in the near future” or “is unable to provide
       for his [or her] basic physical needs.” 730 ILCS 5/5-2-4(a)(1)(A)(i), (ii) (West 1996). This is a
       different burden than currently exists, as “subject to involuntary admission” was expressly
       removed from the statute by Public Act 93-473, enacted August 8, 2003. See Pub. Act 93-473,
       § 5 (eff. Aug. 8, 2003) (amending 730 ILCS 5/5-2-4). Alternatively, the State would have had
       to show the defendant was “ ‘[i]n need of mental health services on an inpatient basis,’ ” i.e., “a
       defendant *** not subject to involuntary admission but who is reasonably expected to inflict
       serious physical harm upon himself [or herself] or another and who would benefit from
       inpatient care or is in need of inpatient care.” 730 ILCS 5/5-2-4(a)(1)(B) (West 1996). The
       amendment of Public Act 93-473 removed “subject to involuntary admission,” leaving “in
       need of mental health services on an inpatient basis.” Pub. Act 93-473, § 5 (eff. Aug. 8, 2003).
¶ 52        The removal of the language “subject to involuntary admission” is significant since, as
       noted above, involuntary admission requires, by statute, expert testimony in order to meet the
       threshold necessary for the court to consider involuntary commitment. Although not expressly
       required by statute, it is difficult to envision a situation where an NGRI defendant petitioning
       for conditional release could meet his or her burden without such testimony. The court,
       however, is not required to accept the expert’s testimony blindly. Unfortunately, the faulty
       logic even made it to our supreme court, as many appellate courts have not distinguished the
       civil commitment and criminal commitment requirements for experts. See Jurisec, 199 Ill. 2d


                                                   - 14 -
       at 123. “ ‘[I]t is the trier of fact, and not the psychiatrists, who is to consider and weigh all the
       evidence in this case.’ ” People v. Cross, 301 Ill. App. 3d 901, 911, 704 N.E.2d 766, 772
       (1998) (quoting People v. Williams, 140 Ill. App. 3d 216, 226, 488 N.E.2d 649, 655 (1986));
       see also People v. Wolst, 347 Ill. App. 3d 782, 808 N.E.2d 534 (2004). When deciding whether
       defendant has met her burden, the trial court is not limited to the testimony of the three experts.
       See People v. Hoffmann, 140 Ill. App. 3d 1056, 1065, 489 N.E.2d 460, 466 (1986) (“In making
       its decision on the petition, the trial court may consider and give weight to evidence other than
       the testimony of the experts.”). In fact, when deciding a petition for conditional release, the
       conduct of the defendant that was the subject of the criminal prosecution is highly relevant to
       the issue of the reasonable expectation of defendant’s dangerousness. Hoffmann, 140 Ill. App.
3d at 1065 (citing People v. Gann, 94 Ill. App. 3d 1100, 1107, 419 N.E.2d 613, 618 (1981)).
¶ 53        In Cross, the defendant was found NGRI after killing two women and attempting to kill a
       third along with her husband after invading their home to kill “witches and warlords
       [warlocks]” while acting under supposed orders from God. Cross, 301 Ill. App. 3d at 903. He
       appealed the trial court’s denial of the mental health center director’s recommendation he
       receive certain supervised off-grounds passes after 15 years of inpatient treatment at Elgin
       Mental Health Center. Cross, 301 Ill. App. 3d at 908. Both the director and the defendant’s
       treatment team were recommending these passes. Cross, 301 Ill. App. 3d at 903-04. At the
       hearing on the recommendation, the defendant presented two witnesses. Cross, 301 Ill. App.
3d at 904-07. Albert Stipes, M.D., a forensic psychiatrist, opined the “defendant was not a risk
       to harm himself or others, able to ‘provide for his basic physical need as to guard himself from
       serious harm,’ not subject to involuntary admission, and ready for the type of passes
       requested.” Cross, 301 Ill. App. 3d at 904. He was also of the opinion “the passes would not
       interfere with defendant’s medication or treatment, would enhance his treatment, would not
       lead to a resumption of drug use, would not lead to an escape, and would provide reasonable
       assurances of public safety.” Cross, 301 Ill. App. 3d at 904. The doctor was of the opinion the
       passes were necessary to assure defendant’s progress in treatment. Cross, 301 Ill. App. 3d at
       904. In fairness, on cross-examination, Dr. Stipes acknowledged a number of negative
       incidents far more serious than any mentioned about defendant in our case, and the defendant
       in Cross had, shortly before the date of the hearing, expressed his opinion he was no longer in
       need of treatment. Cross, 301 Ill. App. 3d at 904-05. These facts, although different from our
       case, are not relevant to the salient points of the case, however, as will be seen below.
¶ 54        The second and only other witness in that case was the defendant’s individual counselor
       who had been working with him for the previous two years, Raymond Sipowicz, a
       psychologist. Cross, 301 Ill. App. 3d at 905. After working with the defendant weekly, the
       counselor found him to be much more expressive and concerned about what was going on with
       himself and his behavior. Cross, 301 Ill. App. 3d at 905. The counselor’s recommendation in
       favor of supervised off-grounds passes came as a result of both his direct involvement with the
       defendant as well as his review of all the defendant’s records. Cross, 301 Ill. App. 3d at 905.
       He also was of the opinion the passes “would not interfere with defendant’s continued
       medication, cause him to resume using illegal drugs, cause him to harm himself or others, or
       pose a threat to public safety,” and they would further his treatment. Cross, 301 Ill. App. 3d at
       905. Sipowicz said the defendant had already been granted on-grounds passes, and during that
       time, he followed the rules and never attempted to escape or injure himself or others and the
       passes were beneficial to his integration treatment. Cross, 301 Ill. App. 3d at 905-06. Sipowicz


                                                    - 15 -
       also said the director’s recommendation came as a result of an evaluation of the defendant by
       the Isaac Ray Center and their work with the defendant’s treatment team. Cross, 301 Ill. App.
3d at 906.
¶ 55       Again, on cross-examination, the State was able to bring out a number of negative
       incidents, failures to take medication or cooperate with treatment at times, threats to staff, and
       lack of involvement or minimal participation in treatment. Cross, 301 Ill. App. 3d at 906.
¶ 56       The trial court denied the passes based only on the testimony of the defendant’s witnesses,
       who, as a basis for their opinions, expressed in much stronger terms than the witnesses here,
       their professional opinions regarding the positive therapeutic benefits to granting the passes. In
       addition, the witnesses in Cross testified far more emphatically about the lack of possible
       relapse or return to dangerous behavior by the defendant if granted the passes, including
       expressing their opinions that denial of the passes would detrimentally affect the defendant’s
       progress in treatment, an opinion noticeably absent here. In the case before us, Dr. Eberhardt
       acknowledged defendant’s status was based upon her current circumstances; i.e., where she
       was in treatment “at this time,” in a closed, controlled environment, with regimented
       medication distribution and no access to outside influences or street drugs.
¶ 57       As in our case, the defendant in Cross sought to argue the trial court’s decision was against
       the manifest weight of the evidence “because all the witnesses recommended granting the
       passes and because ‘[n]o evidence was presented to indicate that the passes would put ***
       [defendant] or the public in danger.’ ” Cross, 301 Ill. App. 3d at 910-11. Further, the defendant
       in Cross contended there was no evidence to indicate the passes would have a negative impact
       on his treatment and, instead, there was affirmative evidence a denial would interfere with his
       continued progress. Cross, 301 Ill. App. 3d at 911. The State argued the trial court was
       required to consider all the evidence and make a determination independent of the
       recommendations. Cross, 301 Ill. App. 3d at 911.
¶ 58       The First District noted how the statute gave the trial court the discretion to grant the
       requested passes and did not mandate the trial court grant pass privileges solely on the basis of
       the treatment team’s and director’s recommendations. Cross, 301 Ill. App. 3d at 910.
       Correlatively, here, under section 5-2-4(e) of the Unified Code, once a defendant petitions for
       conditional release, the court is required to hold a hearing. 730 ILCS 5/5-2-4(e) (West 2016).
       However, subsection (g) provides for the court’s findings to be established by clear and
       convincing evidence, considering a nonexhaustive list of factors, which includes “any other
       factor or factors the Court deems appropriate.” 730 ILCS 5/5-2-4(g)(1)-(12) (West 2016). The
       only mandatory requirements placed on the court are found in subsection (h) and are
       contingent on the court making certain findings “consistent with the provisions of this
       Section.” 730 ILCS 5/5-2-4(h) (West 2016). There is nothing in the statute requiring the court
       to accept the experts’ testimony. When they discussed this issue, the court in Cross held,
       “[e]ven though the experts provided their opinions concerning defendant’s rationale
       concerning these problems [(the negative behaviors brought out on cross-examination)], it was
       for the trial court to weigh these opinions with the other evidence and draw its own
       conclusions.” Cross, 301 Ill. App. 3d at 911. The experts in Cross were unanimous in their
       opinion the defendant should be granted passes. In spite of that, the court was free to decide
       otherwise. The same is true here. Regardless of how consistent the experts may have been with
       regard to either element of “risk of harm” or “need or benefit of further inpatient treatment,”


                                                   - 16 -
       the court in this case was free to decide otherwise if it reasonably believed there was credible
       evidence sufficient to preclude a finding for defendant by clear and convincing evidence.
¶ 59       In Williams, an NGRI defendant was found subject to involuntary admission and appealed
       on the same basis as defendant here; there was no “explicit medical opinion” that he was
       reasonably expected to harm himself or others. Williams, 140 Ill. App. 3d at 225-26. The First
       District found, although the opinions of the doctors were in conflict, it was a matter for the trial
       court to determine in weighing all the evidence, citing the language referenced above.
       Williams, 140 Ill. App. 3d at 226. It is clear, therefore, the trial court was not bound by the
       testimony of the experts nor does the statute require an expert opinion in order to deny a
       petition for conditional discharge, contrary to the assertions of defendant.
¶ 60       In Wolst, 347 Ill. App. 3d at 784, the defendant shot and killed a stranger in a health club
       while under the delusion the victim was a federal agent. As the defendant was suffering from
       paranoid schizophrenia, he was initially found unfit to stand trial. Wolst, 347 Ill. App. 3d at
       784. After being returned to fitness, he was found NGRI and committed to the Elgin Mental
       Health Center. Wolst, 347 Ill. App. 3d at 784. Slightly over four years later, the facility director
       recommended transfer to a nonsecure setting, as well as the granting of supervised off-grounds
       and unsupervised on-grounds passes. Wolst, 347 Ill. App. 3d at 784-85. The defendant
       petitioned for the same. Wolst, 347 Ill. App. 3d at 785. The trial court denied the transfer and
       request for supervised off-ground passes but granted the unsupervised on-grounds pass
       privileges, and defendant appealed. Wolst, 347 Ill. App. 3d at 785. Among other issues not
       relevant to the matter before us, the appellate court was asked to determine whether the court’s
       ruling was against the manifest weight of the evidence since each of defendant’s four witnesses
       recommended all three privileges. Wolst, 347 Ill. App. 3d at 785. A social worker, two staff
       psychiatrists with the Cook County court’s forensic medical services, and one staff psychiatrist
       for Elgin Mental Health Center testified the defendant was not a threat to himself or anyone
       else; was no longer suffering delusions; and, due to his medication, his paranoid schizophrenia
       was in remission. Wolst, 347 Ill. App. 3d at 785-89. He was considered one of the most
       “stable” and “appropriate” patients on the unit. Wolst, 347 Ill. App. 3d at 785-89. They did not
       believe the transfer or passes posed a risk or danger to the defendant or others and that they
       would be beneficial to the defendant’s treatment. Wolst, 347 Ill. App. 3d at 785-89. All of the
       doctors indicated their opinions were contingent on defendant’s continued compliance with
       medication. Wolst, 347 Ill. App. 3d at 785-89.
¶ 61       Much like the trial court here, the trial judge in Wolst acknowledged the defendant’s
       substantial progress with medication and noted it was an integral part of his treatment. Wolst,
347 Ill. App. 3d at 789-90. However, the court felt the need to observe how the defendant did
       with the unsupervised on-grounds passes before advancing to off-grounds and a transfer, just
       as the clinical team did for defendant here. Wolst, 347 Ill. App. 3d at 790. The trial court in
       Wolst was also concerned about the lack of information regarding how the transfer and
       off-grounds passes would be monitored or supervised and recognized both the need for
       continued medication and the risk of “ ‘grave consequences’ ” if there was a relapse, much like
       the trial court here. Wolst, 347 Ill. App. 3d at 790.
¶ 62       The First District said the trial court’s determination regarding whether a defendant has
       carried his burden under section 5-2-4(g) by clear and convincing evidence “must be respected
       unless such determination is against the manifest weight of the evidence.” Wolst, 347 Ill. App.
3d at 790 (citing Cross, 301 Ill. App. 3d at 908-09). For a decision to be “against the manifest

                                                    - 17 -
       weight of the evidence, it must appear that a conclusion opposite to that reached by the trier of
       fact is clearly evident.” Wolst, 347 Ill. App. 3d at 790. The court found the record provided
       ample support for the court’s decision in that “[t]he record makes clear that the trial court’s
       primary concern was that [the] defendant, when placed in a less secure environment and
       charged with taking his own medication, might fail to do so and relapse.” Wolst, 347 Ill. App.
3d at 791. The court also noted, although all the witnesses supported defendant’s requests, they
       also acknowledged the possibility of relapse with the concomitant potential for dangerous
       behavior if the defendant stopped taking his medication. The appellate court also found section
       5-2-4(g) gave the trial court broad discretion in determining whether a defendant remains
       mentally ill and dangerous, citing the court’s language in Cross, which found the responsibility
       for considering and weighing the evidence lies with the fact finder and not the psychiatrist.
       Wolst, 347 Ill. App. 3d at 790.
¶ 63       The defendant in People v. Bethke, 2016 IL App (1st) 150555, 55 N.E.3d 244, citing
       Blumenshine, 72 Ill. App. 3d 949, contended the trial court should not disregard the testimony
       of two expert witnesses who agreed he was suitable for off-grounds pass privileges. We find
       Blumenshine as unpersuasive as did the First District in Bethke. Unlike the case before us, in
       Blumenshine, all the defendant’s witnesses and the State concurred in the recommendation for
       conditional discharge. Blumenshine, 72 Ill. App. 3d 949. Here, as in Bethke, the State opposed
       the petition and cross-examined defendant’s witnesses extensively on all aspects of
       defendant’s treatment history, progress, and prognosis. Also similar to Bethke, the experts here
       had to acknowledge defendant engaged in a series of rule violations created primarily by her
       relationship with a male patient and her frustration with how that relationship was being
       treated by hospital staff. Although considered small or minor violations, it was significant to
       the court that they occurred during the period of time defendant was working toward a
       conditional discharge petition. In Bethke, the First District noted similar timing and found it
       significant not only to the trial court but to the appellate court as well.

¶ 64                                      C. Trial Court’s Analysis
¶ 65        In light of the above, we review defendant’s argument the trial court’s judgment was
       manifestly erroneous and disagree.
¶ 66        Under section 5-2-4(g) of the Unified Code, a defendant is required to prove by clear and
       convincing evidence conditional release is appropriate. 730 ILCS 5/5-2-4(g) (West 2016).
       “The trial court’s determination as to whether a defendant has carried his burden under section
       5-2-4(g) by clear and convincing evidence must be respected unless such determination is
       against the manifest weight of the evidence.” Wolst, 347 Ill. App. 3d at 790. “A finding is
       against the manifest weight of the evidence only if the opposite conclusion is clearly evident or
       if the finding itself is unreasonable, arbitrary, or not based on the evidence presented.” Best v.
       Best, 223 Ill. 2d 342, 350, 860 N.E.2d 240, 245 (2006).
¶ 67        Defendant contends various individual factors addressed by both the experts and the court
       cannot, by themselves, be the basis for denying conditional discharge. She does so without
       either acknowledging or recognizing the factors she identifies, when considered together in
       conjunction with others, may indeed permit the court to conclude defendant should not be
       conditionally discharged at this time. Defendant’s primary contention is made clear in her
       reply brief when she claims “if all the experts agree that a patient is stable, not dangerous, and
       likely to continue treatment in the community—as defendant’s three experts did—the mere

                                                   - 18 -
       possibility that the patient could stop taking medication or abuse drugs and then engage in
       dangerous behavior cannot meet the inpatient standard.” Such an argument erroneously
       presumes the trial court’s only basis for declining to accept the recommendations of
       defendant’s witnesses was “the mere possibility” defendant might stop taking her medication
       and return to street drugs. Defendant ignores completely the fact her treating psychiatrist and
       her treatment team were not supportive of conditional release and believed she needed more
       time with inpatient treatment. This is so, in spite of defendant’s professed understanding of her
       circumstances and apparent commitment to meaningful participation in treatment. Defendant
       also discounts the possibility the trial court recognized that even though her treatment
       providers spoke about her progress in very positive terms, they were also of the opinion further
       mental health treatment within the hospital setting would be beneficial in assessing the level of
       her commitment to continued mental health treatment and abstinence from street drugs.
¶ 68       Recognizing the speed with which defendant’s psychosis and resultant dangerous or
       self-destructive behavior could recur upon relapse, the trial court may well have placed greater
       weight on the reasoned and unanimous agreement of her treatment team that she should not be
       conditionally released yet. When the court considered the average of three hospitalizations per
       year over the past 10 years, the court could have concluded the concerns of Dr. Eberhardt and
       the treatment team were well-founded, especially in light of the fact Dr. Eberhardt was careful
       to qualify her opinions concerning defendant’s mental condition and progress by indicating the
       status “at this time.” While in a controlled environment, with the regulated administration of
       medication without access to street drugs or alcohol, defendant was progressing well and did
       not appear to be likely to be a danger to herself or others at that moment. Even Dr.
       Finkenbine’s report was careful to qualify his opinion by noting, “[h]er clinical status is absent
       any signs or symptoms of mental illness and therefore the inpatient setting is not ‘needed’ in
       the same sense as would be recommended or necessary for the management of acute mania,
       active delusions, thoughts of suicide or severe depression or anxiety. Continuous inpatient
       psychiatric hospitalization is usually and eventually counterbalanced by the benefits of a less
       restrictive setting, personal liberty, and individual freedom.” In effect, he was saying she was
       not currently exhibiting the acute symptoms and behavior, which might be the basis for an
       order of involuntary admission and therefore the consideration of conditional release.
       However, that is not her circumstance, as this is not a case of involuntary admission. As shown
       above, this conclusion is based upon a misunderstanding of the criteria for conditional release
       of an NGRI defendant.
¶ 69       It is not unreasonable to believe the trial court recognized the repetitive nature of
       defendant’s hospitalizations as caused by her repeated release upon stabilization, only to return
       to self-destructive and, at times, seriously dangerous behavior created by her psychosis. Each
       of the witnesses noted this forced hospitalization had been her longest and posited it may have
       allowed her to begin facing the seriousness of her mental and substance-abuse issues. The
       refusal of her psychiatrist and treatment team to recommend immediate conditional release
       was only an effort to ascertain whether, with more freedom within the hospital setting,
       defendant would continue to exhibit rehabilitative behavior reflecting an understanding and
       internalization of what she was learning. They undoubtedly would agree with Dr. Finkenbine’s
       statement about the counterbalancing of psychiatric hospitalization with “less restrictive
       settings, personal liberty, and individual freedom”; they just did not believe she was ready yet.



                                                   - 19 -
¶ 70        Defendant lists “four grounds” that she says were the only bases cited by the trial court as
       justification for denial of the petition, without citation to the record. In fact, the court
       referenced the four reasons why defendant continues to benefit from mental health services on
       an inpatient basis listed by the treatment team in their August 2017 report. However, they are
       not the same reasons listed by defendant. In addition, those reasons mentioned by the team
       were in no way the only factors considered by the court in its ruling. Defendant listed the first
       factor relied upon by the court as “[defendant’s] lack of exposure to a non-controlled
       environment since being confined at McFarland.” Instead, the first factor listed by the team
       and referenced by the court was defendant’s history of manic and psychotic behavior related to
       active symptoms of her bipolar I disorder. It is true the witnesses were asked about defendant’s
       performance and behavior in a strictly controlled and monitored environment. It is equally true
       the trial court was concerned about how that may translate into the significantly less structured
       environment of a halfway house for perhaps no more than 30 days before being reintegrated
       into the community. However, “the current state of the defendant’s illness,” “the length of time
       it would take for the defendant’s mental health to deteriorate if the defendant stopped taking
       prescribed medication,” and “the defendant’s potential to be a danger to himself, herself, or
       others” are all specifically referenced in section 5-2-4(g)(3), (6), and (11) of the Unified Code
       as factors the court may consider. 730 ILCS 5/5-2-4(g)(3), (6), (11) (West 2016). Rather than
       constituting an unreasonable basis for the ruling, it is expressly provided for by statute. In
       addition, the court was permitted to, and did, consider the long history of repeated
       hospitalizations and defendant’s history of extensive alcohol and drug abuse—again, a
       permitted consideration under section 5-2-4(g)(7) and (12) of the Unified Code. 730 ILCS
       5/5-2-4(g)(7), (12) (West 2016).
¶ 71        The second factor listed by defendant was “the potential that [defendant] may engage in
       unacceptable behavior once released into the community,” which, in reality, is the same as her
       first factor, just worded differently. The second factor of the treatment team was defendant’s
       “history of substance abuse,” which has already been discussed and is a listed factor for
       consideration by the trial court.
¶ 72        The third factor argued by defendant as one of the four forming the basis for the court’s
       denial of her petition was “that [defendant] lacks a finalized conditional release plan.”
       Admittedly, this is the fourth factor listed by the team, “[defendant] does not have a feasible
       plan for community reintegration.” This was understandable in light of the evidence that until
       suggested otherwise, her intention had been simply to return to live in an apartment obtained
       for her by her father. The more realistic possibility of residing in a group home had not even
       occurred to defendant until suggested by either Dr. Finkenbine or someone else at or around
       the evaluation in August 2017, since that is the first time it is referenced in the record. This was
       also noticed by the trial court and evident in its questions regarding her recent acceleration of
       her involvement in formulating plans.
¶ 73        Dr. Finkenbine’s report even noted, although defendant was requesting conditional release,
       there was no evidence of any significant discharge planning, nor did defendant have any
       specific community support plan. This information came from an interview conducted on
       August 8, 2017, after her petition was filed and while she awaited a hearing. Defendant cited
       Smith, 126 Ill. App. 3d 5, for the proposition that “the lack of a finalized conditional release
       plan *** is an insufficient basis to deny conditional release,” once again juxtaposing
       “conditional release” with “involuntary commitment,” which was the holding in Smith. As we


                                                    - 20 -
       have stated, Smith was a direct appeal of an NGRI inpatient care and treatment order where the
       State’s witnesses unanimously recommended defendant’s release. Considering the State had
       the burden of proof as the defendant was being involuntarily committed, it is understandable
       the court found “[e]xpert testimony that defendant may have difficulty adjusting to the stresses
       of noninstitutional life is not sufficient to sustain a finding requiring involuntary commitment.”
       Smith, 126 Ill. App. 3d at 9 (citing Czyz, 92 Ill. App. 3d at 26-27). There is very little about
       Smith that relates to the case before this court. Defendant seeks support in Smith again
       regarding her claim the trial court speculated defendant might return to the use of alcohol or
       drugs upon her return to the community, contending such speculation is not sufficient, on its
       own, to form the basis for denying conditional release. However, once again, she substituted
       “conditional release” for “involuntary commitment.” In fact, “the defendant’s history or
       potential for alcohol and drug abuse” is one of the nonexclusive factors listed in subsection (g)
       of the Unified Code and is therefore relevant to a court’s consideration when hearing a petition
       for conditional release. 730 ILCS 5/5-2-4(g)(7) (2016).
¶ 74       The final factor listed by defendant is actually the one upon which the trial court gave
       substantial deference—the fact that defendant’s own treatment team was of the opinion she
       would continue to benefit from inpatient mental health services and was not recommending
       conditional release. Here, defendant confuses the statute’s provision for alternative methods of
       petitioning for conditional release with elements of proof. Whether petitioned by the facility
       director or the individual, the trial court is still invested with the responsibility to consider the
       evidence. The recommendation of the facility director or the treatment team is merely one
       factor to consider. The trial court did not, and should not, consider it dispositive. See Hoffman,
       140 Ill. App. 3d at 1065 (“In making its decision on the petition, the trial court may consider
       and give weight to evidence other than the testimony of the experts.”).
¶ 75       As the trial court noted, defendant had only as recently as July 2017 “begun working on a
       relapse prevention plan in order to develop a realistic plan on how to maintain sobriety in the
       community.” This was only two months before her hearing and coincided with when she began
       a parenting course required for her DCFS case. These were all things the court could
       reasonably consider when assessing the strength of defendant’s commitment to treatment. This
       is especially true when considering defendant had been hospitalized 30 times in the last 10
       years because of a continued inability or unwillingness to stop using street drugs and alcohol
       coupled with either a failure or inability to fully appreciate the seriousness of her mental issues.
       There is enough in the record to find it was not against the manifest weight of the evidence to
       find defendant remains a reasonable danger to herself or others and that she continues to
       benefit from inpatient treatment. Those factors, which clearly weighed against her, included
       her long history of substance abuse, both drug and alcohol; her repeated failures or refusals to
       comply with her mental health treatment and medication when not hospitalized; her lack of any
       reasonable plan for her release as well as little evidence of family support; and the fact that, if
       she returned to abusing drugs and alcohol as she had so many times in the past, her mental
       condition could deteriorate very rapidly, according to at least one doctor, in a matter of one or
       two days. This was coupled with the trial court’s reasonable concern defendant’s professed
       cooperation and intention to continue treatment on her own was fueled more by her desire to
       present a good picture of herself to DCFS because of the impending case involving her
       daughter than due to any serious intention to do so.



                                                    - 21 -
¶ 76       Based upon the evidence, the trial court gave proper consideration to the factors listed in
       section 5-2-4(g) of the Unified Code, weighed the testimony of the experts, and properly
       considered the reports and recommendations of the treatment team. This record does not
       permit us to find the trial court’s finding was against the manifest weight of the evidence.
       Could other fact finders consider the same evidence and reach a different conclusion?
       Possibly—however, that is not our standard of review. “[T]he reviewing court must give
       deference to the trial court’s decision and cannot set that decision aside because it, applying the
       [clear and convincing evidence] standard, would have ruled differently.” (Internal quotation
       marks omitted.) People v. Ferguson, 238 Ill. App. 3d 448, 455, 603 N.E.2d 1257, 1261 (1992).

¶ 77                                 D. Application of Legal Standard
¶ 78       Defendant argues the trial court used a stricter standard than legally required. We disagree.
¶ 79       By selectively extracting words of the court out of context, defendant contends this
       somehow meant the trial court applied a higher or stricter standard than is required under the
       Unified Code. Defendant’s argument is unsupported by authority in either brief. She recites no
       case law in support of her contention the trial court has somehow applied a different or
       inappropriate standard because it did not expressly use the words “reasonably expected” or
       “reasonable expectation” when assessing the potential for harm to herself or others. As such,
       she has forfeited this argument under Illinois Supreme Court Rule 341(h)(7) (eff. Nov. 1,
       2017). See In re Addison R., 2013 IL App (2d) 121318, ¶ 31, 989 N.E.2d 224 (an argument
       raised on appeal but not supported by citation to relevant authority is forfeited under Illinois
       Supreme Court Rule 341(h)(7) (eff. July 1, 2008)). However, since this rule is an
       admonishment to the parties and not a limitation on this court’s jurisdiction, we may address an
       issue in order to achieve a just result and the need for a sound and uniform body of precedent.
       People ex rel. Resnik v. Curtis & Davis, Architects & Planners, Inc., 58 Ill. App. 3d 28, 31, 373
N.E.2d 772, 774 (1978). We choose to do so here.
¶ 80       Just as in Bethke, defendant here contends the trial court applied the wrong legal standard.
       In Bethke, the defendant contended the trial court’s decision was based on an unwillingness to
       take any risk whatsoever, thereby making it impossible for anyone in the defendant’s position
       to secure conditional discharge since psychiatry does not deal in such absolutes when
       predicting future behavior. Bethke, 2016 IL App (1st) 150555, ¶ 30. Here, defendant
       contended the trial court applied a different and stricter standard for continued confinement
       due to comments the court made during its oral ruling from the bench. Contrary to defendant’s
       assertion, the court agreed with defense counsel’s representation of the applicable legal
       standard:
               “You’re right in indicating what the law is to the Court, [defense counsel], and that is
               that the court must find that there is a need for further in-patient treatment, and that
               whether or not it’s been shown that the Defendant would be at risk to seriously harm
               herself or others.”
       The trial court also expressly found:
               “[T]hat’s not been shown by clear and convincing evidence at this hearing, that
               [defendant] is not in danger of seriously injuring herself or others if she were to be
               conditionally released from the McFarland Mental Health Center.”



                                                   - 22 -
¶ 81       The trial court, when entering its order, noted, in addition to the opinions expressed by the
       doctors, the court had the reports of Dr. Finkenbine, the August 23, 2017, NGRI
       60-day-treatment-plan report, all the reports filed previously, and Dr. Lawrence L. Jeckel’s
       fitness report of December 9, 2015. It is true Dr. Eberhardt expressed the opinion defendant did
       not meet the criteria for involuntary commitment; however, as we now see, that is not the
       standard by which her eligibility for conditional release was to be determined. The doctor was
       asked whether defendant was “at this time” “reasonably expected to inflict serious physical
       harm upon herself.” She responded, “she’s not in imminent risk to hurt herself or others,”
       indicating this was due to defendant’s current compliance with medication and lack of access
       to alcohol and street drugs as a result of her inpatient status. When asked specifically if
       defendant was “an appropriate candidate for conditional release,” Dr. Eberhardt’s response
       was, “I think that she does not meet the criteria for in-patient hospitalization. If [defendant]
       were a civil patient, she would have been discharged already.” True as that may be, neither
       opinion is sufficient to require the court to order defendant’s conditional release. This is
       especially so since Dr. Eberhardt said neither she nor the other members of the treatment team
       were recommending conditional discharge and defendant would benefit from continued
       inpatient treatment. Defendant is not being evaluated as a person under a civil commitment
       through the Mental Health Code but as a petitioner for conditional release pursuant to the
       Unified Code.
¶ 82       The treatment team recognized the substantial risk caused by early release in an essentially
       unstructured environment, especially in light of the fact that as late as August 2017, one month
       before the hearing on her petition, defendant “continued to struggle with inappropriate
       boundaries with a male peer from another unit with whom she stated she was in a relationship
       with,” according to the August 23, 2017, report. She distracted other peers on numerous
       occasions, and when required to sit across the room from the male peer, her difficulty with
       compliance resulted in, on one occasion, her leaving the group rather than complying.
       Defendant had gone so far as to “challenge another unit’s treatment team’s recommendations
       regarding the same male patient and when confronted, made inappropriate comments” to staff.
       As the trial court noted, although seemingly trivial, in the larger scheme of things, it found
       defendant’s behavior troubling as it occurred shortly before the discharge hearing she knew
       was coming and after she had supposedly been doing so well with all treatment modalities.
¶ 83       It was not improper for the trial court to consider the fact defendant engaged in such
       behavior within the structured environment while on scheduled and monitored medication and
       without access to alcohol or street drugs. Defendant had been receiving intensive mental health
       and substance-abuse treatment for an extended period of time, longer than she had ever
       remained hospitalized before. However, within a month of an upcoming conditional discharge
       hearing, she was engaging in behavior that violated rules within the facility. As Dr. Eberhardt
       noted in her testimony, “if they don’t follow the small rules at McFarland, they won’t follow
       the big rules outside.” The fact that defendant had failed to show she could follow rules in a
       controlled setting undoubtedly contributed to the opinion of Dr. Eberhardt and the treatment
       team that defendant “continues to benefit from mental health services on an inpatient basis.”
¶ 84       By parsing the words of the court, defendant argued application of an inappropriate or
       incorrect standard of proof. Instead, the court made clear its concerns about defendant’s
       behavior should she be released prematurely. The court expressly found defendant had failed
       to show by clear and convincing evidence she would not be in danger of seriously injuring


                                                  - 23 -
       herself or others if she were conditionally released at this time. This is the proper standard
       applicable to the defendant’s burden of proof in these proceedings. Section 5-2-4(g) of the
       Unified Code provides the only standard of review applicable to this section, requiring “[t]he
       findings of the Court shall be established by clear and convincing evidence.” 730 ILCS
       5/5-2-4(g) (West 2016). Clear and convincing evidence has been defined as “the quantum of
       proof which leaves no reasonable doubt in the mind of the trier of fact as to the truth of the
       proposition in question.” In re Estate of Ragen, 79 Ill. App. 3d 8, 14, 398 N.E.2d 198, 203
       (1979).
¶ 85       The trial court agreed the burden was on defendant to show by clear and convincing
       evidence she was not “at risk” to seriously harm herself or others and was not in need of further
       inpatient treatment. This is consistent with the case law. See People v. Gunderson, 2017 IL
       App (1st) 153533, ¶ 19, 82 N.E.3d 677 (section 5-2-4(g) of the Unified Code requires a
       defendant who seeks discharge to prove by clear and convincing evidence that he or she has no
       mental illness or that he or she is not dangerous). Subsection (g) makes no distinction between
       the burden for discharge and that for conditional release. In our case, after explaining the
       rationale underlying its ultimate finding, the court concluded, “that’s not been shown by clear
       and convincing evidence at this hearing, that [defendant] is not in danger of seriously injuring
       herself or others if she was to be conditionally released from the McFarland Mental Health
       Center.” The court had already noted how all of the experts acknowledged defendant would
       benefit from further mental health treatment but her treatment team was of the opinion she was
       not ready for conditional release just yet.
¶ 86       Defendant is troubled by certain words the court used when making its ruling:
                   “[t]he Court has to be absolutely sure in its mind that when a Defendant is released
               from the McFarland Center, or any center that has that much of a controlled
               environment, that there is in the court’s mind no risk that any future serious harm may
               be committed.
                                                    ***
                   The Court, in my mind, has to be sure this type of thing [defendant relapsing on
               drugs and alcohol, thereby exacerbating her bipolar 1 disorder symptoms and engaging
               in behavior dangerous to herself or others] is not going to happen.”
       Defendant contends this means the court used a higher, inappropriate legal standard, an
       argument which, as we noted, defendant has forfeited. However, defendant’s argument misses
       the point. The reason the burden remains on the defendant is because there has already been a
       determination the defendant was dangerous. She committed a serious felony offense and had
       been found NGRI. In other words, the trier of fact has determined she committed the criminal
       offense charged and she was suffering from a mental illness. “[T]he insanity verdict in and of
       itself supports the conclusion that the insanity acquittee continues to be mentally ill and
       dangerous.” (Internal quotation marks omitted.) Gunderson, 2017 IL App (1st) 153533, ¶ 21.
¶ 87       In spite of this language, the trial court specifically set forth the standard under which it
       was to decide the case, and it stated on the record its finding was by “clear and convincing
       evidence.” Our supreme court has said a reviewing court “presume[s] that the trial judge
       knows and follows the law unless the record indicates otherwise.” People v. Gaultney, 174 Ill.
2d 410, 420, 675 N.E.2d 102, 107 (1996). We presume the same, and nothing in the record
       affirmatively rebuts that presumption. The language of concern to defendant must be looked at
       in context. The trial court engaged in a thoughtful analysis of the evidence, outlining many of

                                                  - 24 -
       its concerns about defendant’s history, progress in treatment, recent troubling behavior, and
       repeated hospitalizations for the same reasons over a 10-year period. The court properly
       considered the testimony of the experts and, understandably, gave great weight to the fact
       defendant’s treatment team was not ready to recommend conditional discharge until they had
       an opportunity to observe defendant’s behavior in a less supervised setting, in light of her
       previous violations in the facility. The court noted, “the problem I have here is that this
       Defendant’s history has shown that when she goes off, she goes off fast and her actions as a
       result of that are dangerous,” as a significant and reasonable concern. We cannot say the court
       used the wrong legal standard.

¶ 88                                       III. CONCLUSION
¶ 89      For the reasons stated, we affirm the trial court’s judgment. As part of our judgment, we
       award the State its $50 statutory assessment (55 ILCS 5/4-2002(a) (West 2016)).

¶ 90      Affirmed.




                                                 - 25 -